        Case 19-15306-amc                         Doc         Filed 07/29/20 Entered 07/29/20 16:44:42                             Desc Main
                                                              Document      Page 1 of 6
 Fill in this information to identify the case:

 Debtor 1              Mervin J. Conner, Jr

 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the: Eastern District of Pennsylvania
                                                                                 (State)
 Case number           19-15306-amc




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                12/15
If the debtor's plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


   Name of creditor:                  Nationstar Mortgage LLC d/b/a Mr. Cooper      Court claim no. (if known): 1-2
   Last 4 digits of any number you use to                                           Date of payment change:
   identify the debtor's account:                             XXXXXX8116            Must be at least 21 days after date       09/01/2020
                                                                                    of this notice

                                                                                    New total payment:                        $ 1,394.48
                                                                                    Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
            No
            Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe
                 the basis for the change. If a statement is not attached, explain why:


                       Current escrow payment:            $425.85                                 New escrow payment: $427.66


Part 2:        Mortgage Payment Adjustment

 2.     Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
        variable-rate account?
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
                 attached, explain why:

                       Current interest rate                                %                     New interest rate:                       %

                       Current principal and interest payment: $                                  New principal and interest payment: $


Part 3:         Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
            No
            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
                       Reason for change:
                       Current mortgage payment:          $                                       New mortgage payment: $




Official Form 410S1                                                   Notice of Mortgage Payment Change                                        page 1
       Case 19-15306-amc                         Doc             Filed 07/29/20 Entered 07/29/20 16:44:42                             Desc Main
                                                                 Document      Page 2 of 6


Debtor 1           Mervin J. Conner, Jr                                                   Case number (if known) 19-15306-amc
                   First Name     Middle Name            Last Name




Part 4:         Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.
    Check the appropriate box:
             I am the creditor.
             I am the creditor's attorney or authorized agent.

    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information, and reasonable belief:




           /s/ Andrew M. Lubin                                                                    Date    July 29, 2020
    Signature



    Print:               Andrew M. Lubin, Esq.                                                    Title       Attorney for Creditor
                         First Name                      Middle Name   Last Name



    Company              Milstead & Associates, LLC



    Address              1 E. Stow Road
                         Number                 Street

                         Marlton, NJ 08053
                         City                                          State       ZIP Code



Contact phone            (856) 482-1400                                                       Email: alubin@milsteadlaw.com




Official Form 410S1                                                    Notice of Mortgage Payment Change                                      page 2
           Case 19-15306-amc                 Doc        Filed 07/29/20 Entered 07/29/20 16:44:42                              Desc Main
                                                        Document      Page 3 of 6
                                                                                  06/30/2020                 OUR INFO
                                                                                                             ONLINE
                                    8950 Cypress Waters Blvd.                                                www.mrcooper.com
                                    Coppell, TX 75019

                                                                                                             YOUR INFO
                                                                                                             CASE NUMBER
                                                                                                             1915306

                                                                                                             LOAN NUMBER
MERVIN CONNER
147 UNION ST
                                                                                                             PROPERTY ADDRESS
HATFIELD,PA 19440
                                                                                                             147 UNION ST
                                                                                                             HATFIELD,PA 19440




Dear MERVIN CONNER,

Why am I receiving this letter?
An annual escrow analysis was performed on the above referenced account.

What do I need to know?
Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
statement is for informational purposes only and should not be construed as an attempt to collect a debt.

What do I need to do?
If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
attorney’s name, address and telephone number to us.

If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
(CT). Visit us on the web at www.mrcooper.com for more information.

Sincerely,

Mr. Cooper
Bankruptcy Department

Enclosure: Annual Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.
            Case 19-15306-amc                     Doc         Filed 07/29/20 Entered 07/29/20 16:44:42                                      Desc Main
                                                              Document      Page 4 of 6
                                                                                                    Escrow Account Disclosure Statement
                                        8950 Cypress Waters Blvd.                                   Customer Service: 888-480-2432
                                        Coppell, TX 75019                                           Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
MERVIN CONNER
147 UNION ST                                                                                        Your Loan Number:
HATFIELD,PA 19440                                                                                   Statement Date: 06/30/2020




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid negative balance in the event
                             of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $0.00. Due to this shortage and changes in
    mean for me?             your taxes and insurance premiums, your monthly escrow payment will increase by $1.81. Eﬀective 09/01/2020, your
                             new total monthly payment** will be $1,394.48.

         What do I           You may either 1) make the new monthly payment listed of $1,394.48 or 2) pay the shortage in part or in full by sending
        need to do?          the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
                             monthly payment will be $1,394.48, which includes adjustments made for changes in taxes and insurance premiums. No action is
                             required at this time as the shortage amount = $0.00.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                               Payment
  PRINCIPAL AND INTEREST                                                           $966.82                                   $0.00                        $966.82
  ESCROW                                                                           $425.85                                    $1.81                       $427.66
  Total Payment                                                                  $1,392.67                                   $1.81                     $1,394.48
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly escrow payment, as shown
 below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                            $855.32                                                                                        $855.32


                                                                         $0.00 / 12 = $0.00
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  SCHOOL TAX                                                                          $3,629.68                                  $0.00                   $3,629.68
  BOROUGH TAX                                                                           $813.18                                  $0.00                     $813.18
  HAZARD SFR                                                                           $667.32                                  $21.74                    $689.06
  Annual Total                                                                       $5,110.18                                 $21.74                   $5,131.92
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.



Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




                                                    This Area Intentionally Left Blank
            Case 19-15306-amc                     Doc        Filed 07/29/20 Entered 07/29/20 16:44:42                             Desc Main
                                                             Document      Page 5 of 6
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                             INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed          ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected             ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                        ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                             ● Premium refund received
                                                          ● New tax escrow requirement paid                 ● New insurance escrow requirement paid
                                                                                                            ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 09/19 through 08/20. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year.Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $855.32 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $855.32 will be
reached in August 2021. When subtracted from your minimum required balance of $855.32, an Escrow Shortage results in the amount of $0.00. These
amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                      Description                Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                               Balance            Balance
                                                                                                        Start                     $851.68        ($2,769.80)
 09/19        $425.85           $0.00                      $0.00                 $0.00                                              $1,277.53      ($2,769.80)
 10/19        $425.85         $467.42*                     $0.00                 $0.00                                              $1,703.38      ($2,302.38)
 11/19        $425.85         $467.42*                     $0.00                 $0.00                                              $2,129.23      ($1,834.96)
 12/19        $425.85           $0.00                      $0.00                 $0.00                                              $2,555.08      ($1,834.96)
 01/20        $425.85         $851.70*                     $0.00                 $0.00                                              $2,980.93        ($983.26)
 02/20        $425.85           $0.00                      $0.00                 $0.00                                              $3,406.78        ($983.26)
 03/20        $425.85           $0.00                      $0.00                 $0.00                                              $3,832.63        ($983.26)
 04/20        $425.85         $1,703.40                  $813.18              $813.18* *             BOROUGH TAX                    $3,445.30          ($93.04)
 04/20         $0.00            $0.00                      $0.00              $689.06* *              HAZARD SFR                    $3,445.30        ($782.10)
 05/20        $425.85          $851.70                   $667.32                 $0.00                HAZARD SFR                    $3,203.83            $69.60
 06/20        $425.85         $851.70E                     $0.00                 $0.00                                              $3,629.68           $921.30
 07/20        $425.85         $425.85E                     $0.00                 $0.00                                              $4,055.53         $1,347.15
 08/20        $425.85          $425.85                 $3,629.68            $3,629.68E E             SCHOOL TAX                       $851.70      ($1,856.68)
 Total        $5,110.20      $6,045.04                 $5,110.18             $5,131.92                  Total                        $851.70     ($1,856.68)
            Projected                           Projected                                                                         Current       Required
            Payment                           Disbursement                                           Description                  Balance        Balance
 Month                                                                                                                                          Projected
                                                                                                        Start                  ($1,856.68)       ($1,856.68)
 09/20           $427.66                                   $0.00                                                                  ($1,429.02)      ($1,429.02)
 09/20         $2,712.00                                   $0.00                                       BK ADJ                       $1,282.98        $1,282.98
 10/20           $427.66                                   $0.00                                                                    $1,710.64        $1,710.64
 11/20           $427.66                                   $0.00                                                                    $2,138.30        $2,138.30
 12/20           $427.66                                   $0.00                                                                    $2,565.96        $2,565.96
 01/21           $427.66                                   $0.00                                                                    $2,993.62        $2,993.62
 02/21           $427.66                                   $0.00                                                                    $3,421.28        $3,421.28
 03/21           $427.66                                   $0.00                                                                   $3,848.94        $3,848.94
 04/21           $427.66                                 $813.18                                     BOROUGH TAX                    $3,463.42        $3,463.42
 05/21           $427.66                                $689.06                                       HAZARD SFR                   $3,202.02        $3,202.02
 06/21           $427.66                                   $0.00                                                                    $3,629.68        $3,629.68
 07/21           $427.66                                   $0.00                                                                    $4,057.34        $4,057.34
 08/21           $427.66                               $3,629.68                                     SCHOOL TAX                       $855.32        $855.32<
 Total        $7,843.92                               $5,131.92                                         Total                       $855.32          $855.32

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call Marlene Palafox at 866-316-2432. Our hours of operation are Monday
through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.
Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
Case 19-15306-amc         Doc     Filed 07/29/20 Entered 07/29/20 16:44:42            Desc Main
                                  Document      Page 6 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
     Mervin J. Conner, Jr,                           Bankruptcy No. 19-15306-amc
                 Debtor(s)                           Chapter 13

Nationstar Mortgage LLC d/b/a Mr. Cooper,            Related to Document No.
                 Movant,

Mervin J. Conner, Jr,
                  Debtor(s) / Respondent(s),

and
William C. Miller, Esq.,
                   Trustee / Respondent.

                                CERTIFICATION OF SERVICE

       Andrew M. Lubin, Esquire counsel for Nationstar Mortgage LLC d/b/a Mr. Cooper,
hereby certifies that a copy of the NOTICE OF PAYMENT CHANGE was served upon the
following persons via electronic transmission or by regular first-class mail, postage pre-paid on
July 29, 2020, addressed as follows:

William C. Miller, Esq., Trustee                  John L. McClain, Esquire
Chapter 13 Trustee                                John L. McClain and Associates
P.O. Box 1229                                     P.O. Box 123
Philadelphia, PA 19105                            Narberth, PA 19072-0123
via electronic transmission and regular mail      via electronic transmission and regular mail
Mervin J. Conner, Jr                              Dinnia Conner
147 Union Street                                  147 Union Street
Hatfield, PA 19440                                Hatfield, PA 19440
via regular mail                                  via regular mail

                                                  MILSTEAD & ASSOCIATES, LLC


DATED: July 29, 2020                              By: /s/Andrew M. Lubin
                                                  Andrew M. Lubin, Esquire
                                                  Attorney ID No. 54297
                                                  1 E. Stow Road
                                                  Marlton, NJ 08053
                                                  (856) 482-1400
                                                  Attorneys for Movant
